Citation Nr: 0319648	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus of 
the left foot, with calluses, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
hallux valgus of the right foot, with calluses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1970 to 
July 1972.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

The Board observes that in March 2002, the appellant 
underwent a VA examination.  At that time, it was noted that 
the appellant had a scar on the dorsum of his left foot over 
the first toe and first metatarsophalangeal joint due to 
recent surgery for his service-connected left foot 
disability.  Thus, in light of the above, the Board finds 
that the evidence of record raises the issue of entitlement 
to service connection for a scar of the left foot.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's service-connected hallux valgus of the 
left foot, with calluses, is manifested by "mild to 
moderate" discomfort and a limp on the left. 

2.  The appellant's service-connected hallux valgus of the 
left foot, with calluses, results in disability that is no 
more than moderate.

3.  The appellant's service-connected hallux valgus of the 
right foot, with calluses, has not resulted in resection of 
the metatarsal head, is not equivalent to amputation of the 
great toe, and is less than moderate.  





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for hallux valgus of the left foot, with calluses, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2002).         

2.  The schedular criteria for an increased (compensable) 
rating for hallux valgus of the right foot, with calluses, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2002).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1994, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant had calluses on the heads of his right first and 
fifth metatarsal bones.  On the appellant's left foot, the 
examiner noted that the appellant had calluses on the heads 
of his first, second, and fifth metatarsal bones.  The 
examiner stated that the appellant's calluses all measured 
about one-half by one-half inch and were slightly tender on 
deep palpation.  He also noted that the appellant had 
calluses on the dorsums of the interphalangeal joints of both 
fifth toes.  According to the examiner, the appellant 
reported that he had developed bunions about 10 years ago on 
both first metatarsophalangeal joints, and that the left was 
worse than the right.  The examiner noted that there was a 
moderate lateral deviation of the appellant's first big toe 
on the left side because of the bunions, but that they were 
not tender to palpation.  He indicated that when the 
appellant bent his toes, the second toe tended to overlap the 
big toe, but the right was worse than the left in regard to 
the overlapping.  The appellant's gait was normal, and he 
could tiptoe and heel walk.  There was no problem with 
supination or pronation of the feet.  The diagnoses were the 
following: (1) calluses, diagnosed as plantar warts while in 
the service, on the head of the right foot and fifth 
metatarsal bone, and on the left first, second, and fifth 
metatarsal bones; also on the dorsum of the interphalangeal 
joint of the fifth toe, bilaterally, (2) bunions, 
bilaterally, with marked lateral deviation of the left big 
toe, and (3) fungal infection of the plantar surfaces of both 
feet and toenails.  

In a November 1994 rating action, the RO granted the 
appellant's claims of entitlement to service connection for 
calluses of the left foot, and entitlement to service 
connection for calluses of the right foot.  The RO assigned a 
zero percent disability rating under Diagnostic Code 5284, 
effective from June 15, 1993, for the appellant's service-
connected left foot disability, and a zero percent disability 
rating under Diagnostic Code 5284, effective from June 15, 
1993, for the appellant's service-connected right foot 
disability.  

In March 1996, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in St. Louis, from November 
1994 to July 1995.  The records show intermittent treatment 
at the podiatry clinic for the appellant's service-connected 
bilateral foot disabilities.  

A VA examination was conducted in April 1996.  At that time, 
the appellant stated that the VA had issued him shoes.  The 
examining physician noted that the appellant was "kind of" 
favoring his left foot.  The examiner indicated that 
according to the appellant, his calluses, especially the one 
on the head of the second metatarsal bone, were tender, and 
that he tended to walk on the lateral side of the foot.  The 
examiner reported that the appellant's tendency to walk on 
the lateral side of his foot was shown by examining the 
appellant's shoes which showed that the lateral side of the 
heel of his shoe was "more eaten," bilaterally, but worse 
on the left.  The appellant indicated that he sought 
treatment from the VA podiatry clinic and that he had the 
calluses scraped twice a year.  According to the appellant, 
he also went to a private podiatrist, but he did not know the 
name of the podiatrist.  

Upon physical examination, the appellant could tip-toe with 
some discomfort on the left.  Heel walk, supination, and 
pronation were all "okay."  As far as the left foot, he did 
have a bunion which was "kind of" prominent.  There was a 
nodulation of about one by one inch which was tender to 
palpation.  The appellant also had a bunion on the right, but 
that was very mild and was non-tender.  There was flexion on 
the first metatarsophalangeal joints, bilaterally, "and 
seem[ed] to be equal about five degrees," but he could not 
bend the interphalangeal joint of the left big toe.  On the 
left foot, the calluses were on the heads of the first, 
second, and fourth metatarsal bones.  The calluses were all 
tender, but the worst one was the one on the head of the 
second metatarsal bone.  There was also another callous on 
the medial side of the distal part of the heel of the left 
foot which was tender on deep palpation.  The bunion on the 
left had produced a hallux valgus, and the big toe "kind 
of" deviated laterally, which was not true on the right one.  
The appellant also had a callous on the left foot, on the 
distal phalanz of the third toe, on the undersurface of the 
third toe so that when he heel walked, there was some 
discomfort.  On the dorsum of the interphalangeal joint of 
the fifth toe, there was another callous.  The side of the 
big toe showed thickening of the skin and that was true on 
both big toes.     

In the appellant's April 1996 VA examination, upon physical 
examination of the appellant's right foot, there was a 
callous on the dorsum of the fifth toe, just like the one on 
the left fifth toe.  In addition, there were also calluses on 
the heads of the first and fifth metatarsal bones on the 
undersurface of the foot.  There was also some tenderness on 
deep palpation, and there was a slight thickening, like a 
callous, on the mid portion of the lateral side of the right 
foot.  The diagnoses were the following: (1) bunion, left 
metatarsophalangeal joint, with hallux valgus, and with 
discomfort and tenderness on palpation of the bunion, (2) 
calluses on the heads of the left metatarsal bones of the 
first, second, and fourth toes, all tender but worse on the 
second metatarsal bone; also a callous on the dorsum of the 
fifth metatarsal bone, tip of the distal phalanx of the third 
toe, and also on the medial side of the distal heel; and (3) 
on the appellant's right foot, there were also calluses on 
the heads of the first and fifth toes, and on the dorsum of 
the interphalangeal joint of the fifth toe, and some 
thickening of the skin and callous on the mid portion of the 
foot.  The examiner noted that in regard to the appellant's 
left foot calluses, because of the pain on those calluses, 
especially the one on the second metatarsal bone, the 
appellant tended to walk on the lateral side of the foot to 
prevent pressure on it.  Thus, in summary, the examiner 
stated that the appellant had calluses on both feet that were 
producing some discomfort and making him walk more on the 
lateral side of the foot.  The examiner reported that 
although the appellant was given special shoes which helped 
"a little bit," the shoes were "not helping totally."  

In a May 1996 rating action, the RO increased the appellant's 
disability rating for his service-connected left foot 
condition, from zero percent to 10 percent disabling under 
Diagnostic Code 5284, effective from February 14, 1996.  

In March 1999, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of plantar warts.  
He indicated that at present, he had a lot of pain with 
walking due to his warts, and that he wore corrective shoes.  
The appellant noted that he trimmed the warts himself.  He 
reported that his difficulties with prolonged standing 
inhibited his ability to find steady work.  Upon physical 
examination, there was no pain with range of motion, and 
there was no edema, instability, weakness, or tenderness.  
There was no joint swelling, and the appellant's gait was 
normal.  The appellant had dry skin and his pulses were good 
in the feet.  He did not have hammertoes.  The appellant had 
three plantar warts located on the bottom of the left foot 
and two on the bottom of the right foot.  There was pain with 
palpation.  The diagnosis was plantar warts bilaterally, with 
valgus deformity of 25 degrees noted on the left.  

At the time of the appellant's March 1999 VA examination, the 
appellant had x-rays taken of his feet.  The x-rays were 
interpreted as showing bilateral hallux valgus, much worse on 
the left, with early degenerative changes in the first left 
metatarsophalangeal joint.  It was also noted that the 
changes in the left first metatarsophalangeal joint showed 
slight progression when compared to October 1994 x-rays.  
Following a review of the x-rays, the examiner from the 
appellant's March 1999 VA examination provided an addendum to 
the March 1999 VA examination report and diagnosed the 
appellant with early degenerative joint disease (DJD) of the 
first left metatarsophalangeal joint.  The examiner noted 
that the appellant's DJD was not related to his calluses.  
The examiner also reported that the appellant's valgus 
deformity was not related to his warts/calluses.   

In November 2000,  the appellant requested that his service- 
connected bilateral foot disabilities be reevaluated for 
higher ratings.  At that time, he submitted a private x-ray 
report from A.M.J., D.P.M., dated in September 2000.  The 
report shows that at that time, the appellant had x-rays 
taken of his left foot and right foot.  The x-rays were 
interpreted as showing the following: (1) hallux rigidus, 
acquired, (2) hallux valgus, acquired, (3) porokeratoma, and 
(4) viral warts.     

A VA examination was conducted in January 2001.  At that 
time, the appellant stated that he was currently working full 
time as a manual laborer for a local townhouse apartment 
complex.  The appellant indicated that his job involved a lot 
of walking, bending, stooping, and repair work which 
necessitated long hours on his feet.  According to the 
appellant, his employment aggravated his service-connected 
left and right foot disabilities, and caused him to develop 
pain, tenderness, and swelling, along with lack of endurance, 
in his feet.  The appellant complained of frequent foot pain 
which was made worse by prolonged standing and walking.  He 
revealed that his treatment included nonsteroidal, anti-
inflammatory, over-the-counter drugs, daily warm foot soaks, 
and callous and corn products from Dr. Scholls.  The 
appellant noted that he had to wear shoes that were at least 
three sizes too big to accommodate the numerous bunions, 
corns, and cushions which were on his feet.  

Upon physical examination, the examiner noted that the 
appellant's gait was one of limping in nature, favoring the 
right leg.  The skin on both lower extremities was warm to 
the touch, and extremely dry and scaly in nature.  Flexion of 
the forefoot was limited by 45-50 degrees.  The appellant was 
having trouble flexing his toes upon command.  He was unable 
to toe or heel walk, and when strongly encouraged to do so, 
he had difficulty with pain and loss of balance.  There was 
slight edema and the pulses were 2+, bilaterally and equally, 
and vibratory senses were intact.  The right foot had 
calluses on the plantar surface, with a total of four on the 
bony prominences.  The appellant had a corn on the fifth 
digit and a bunion on the great toe.  The left foot appeared 
worse than the right.  The appellant had a larger bunion over 
the first digit of the metatarsophalangeal joint.  There was 
a corn on the fifth digit, and there were viral warts on the 
plantar surfaces of his feet at the first and fifth digits.  
The diagnoses were the following: (1) degenerative joint 
disease of the left foot involving the first 
metatarsophalangeal joint, with reduced joint space; moderate 
hallux valgus with tenderness over the medial bony 
prominence, (2) right foot mild degenerative joint disease 
hallux vulgaris, bunion, corn, calluses, (3) bilateral viral 
warts on the plantar surfaces, and (4) dyshidrosis.  X-rays 
of the appellant's feet were interpreted as showing the 
following: (1) bilateral hallux valgus, more marked on the 
left, and (2) degenerative changes, bilateral, first 
metatarsophalangeal joints.          

In January 2001, the RO received a private medical statement 
from Dr. A.M.J, dated in September 2000.  In the letter, Dr. 
J. stated that he had recently examined the appellant for 
complaints of constant pain in both of his feet, with the 
left foot being more symptomatic than the right foot.  Dr. J. 
noted that according to the appellant, he had used custom-
made orthotics at one time, but that he had not experienced 
any relief from the pain.  The appellant noted that he had 
received regular care at the VA for many years.  He reported 
that they would routinely debride his plantar lesions, as 
well as the lesion over the left bunion, and that he would 
debride the lesion himself with a straight blade razor in the 
interim.  According to the appellant, he stopped such care 
six months ago.  The appellant revealed that the pain was 
very debilitating and that he was having a hard time at work 
due to the constant pain.  

In the September 2000 letter from Dr. J., Dr. J. noted that 
physical examination of the appellant's feet revealed 5/5 in 
all directions, with the exception of eversion, which the 
appellant was 3/5 bilaterally, with the left being less 
strong than the right.  Upon weightbearing, there was a 
slight collapse in the appellant's arch.  Upon range of 
motion of the left hallux, there was a decrease in 
dorsiflexion.  Also, crepitus was noted at the sesamoids 
plantarly on the left hallux with range of motion, as well as 
palpation.  Pain was palpated dorsally directly over the 
dorsomedial bump, as well as the sesamoids.  On the right 
hallux, there was a dorsomedial bump with less intensity 
compared to the left side.  It was also painful to palpation 
on the dorsomedial bump and upon range of motion.  Both 
halluces elicited pain upon resisted dorsiflexion and plantar 
flexion.  X-rays revealed shortened first metatarsals, with 
the left being shorter than the right.  There were also some 
arthritic changes including cystic changes on the dorsomedial 
bump, as well as a medial spurring and increased 
calcifications of the tibial sesamoid.  In addition, there 
was a decrease in joint space indicating arthritic changes on 
the left joint, as well as some arthritic changes and joint 
space narrowing on the right first metacarpophalangeal joint, 
with the left being increased in deformity compared to the 
right.  There was a slight increase in intermetatarsal (IM) 
angle, bilaterally.  The halluces were also significantly 
shorter compared to the second digit.  The dorsomedial 
prominence of the left foot had increased hyperkeratotic and 
hyperpigmented tissue that significantly rubbed against the 
appellant's shoe while ambulating.  The right dorsomedial 
bump had slight erythematous changes, much less compared to 
the left side.  The impression was hallux valgus, 
bilaterally, with the left being more symptomatic and 
increased deformity compared to the right, as well as tylomas 
and intractable plantar keratosis (IPK) lesions, as 
previously noted, of which all lesions were painful to 
palpation.         

In an August 2001 supplemental statement of the case (SSOC), 
the RO recharacterized the appellant's service-connected 
calluses of the left foot as hallux valgus of the left foot, 
with calluses.  In addition, the RO also recharacterized the 
appellant's service-connected calluses of the right foot as 
hallux valgus of the right foot, with calluses.  

In October 2001, the RO received an Operative Report, dated 
in September 2001, from the Forest Park Hospital.  In the 
report, it was noted that the appellant had been diagnosed 
with the following: (1) hallux limitus of the left first 
metatarsophalangeal joint, and (2) plantar verrucae, multiple 
spots, bilateral feet.  According to the report, in September 
2001, the appellant underwent the following operations: (1) 
carbon dioxide laser excision of plantar verrucae, three on 
the left and two on the right, and (2) left first 
metatarsophalangeal joint arthroplasty, with implantation of 
double-stem Swanson great toe implant with titanium grommets.  

In a February 2002 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the left foot, from September 20, 2001 to November 30, 2001.  
The RO further noted that from December 1, 2001, the 
appellant's 10 percent evaluation for his service-connected 
left foot disability would be reinstated.

In March 2002, the appellant underwent a VA examination.  At 
that time, he stated that he currently worked as a porter at 
an apartment building.  The examiner noted that in September 
2001, the appellant underwent a left first 
metatarsophalangeal joint arthroplasty, with implantation of 
double stem Swanson toe implant, with titanium grommets, as 
well as carbon dioxide laser excision of plantar verrucae of 
three on the left foot and two on the right foot.  The 
appellant revealed that he had constant pain in his feet, and 
that the pain was aggravated with prolonged walking or 
standing.  He reported that he took medication and that he 
had to wear wider shoes.  According to the appellant, flare-
ups occurred intermittently and could last from several hours 
to all day "to a severity of 7/10."  The effects of his 
flare-ups on his daily activities were that he often had to 
take an extra break at work.  He denied any additional 
functional impairment during a flare-up.  

Upon physical examination, the appellant's right foot had 
very dry skin on the plantar surface of the foot and heel.  
There was a thickening of the skin at an area of one 
centimeter (cm.) in diameter, at three cm. below the first 
metatarsophalangeal joint and below the fifth toe where the 
plantar verrucae were removed.  In regard to flexion of the 
first metatarsal, dorsiflexion was to 10 degrees and plantar 
flexion was to 10 degrees as well.  The other toes were 
actively flexed without any pain.  There were calluses on the 
lateral fifth toe and the lateral aspect of the second toe.  
There was also a callus on the lateral first toe.  There was 
enlargement of the first metatarsophalangeal joint on the 
right foot, as well.  Pedal pulse was 2+.  There was 
decreased plantar flexion of the second toe, but the others 
moved normally.  There was normal ankle range of motion, and 
there was no evidence of hammertoes, high arch, claw foot, or 
flat foot.  On the left foot, there was an eight cm. scar on 
the dorsum of the foot over the first toe and first 
metatarsophalangeal joint.  There was moderate edema in the 
joint area and some slight redness of the scar.  The 
appellant was unable to actively move the first toe.  
However, passive dorsiflexion was to 10 degrees, with plantar 
flexion to five degrees in that first toe.  Active flexion of 
the other toes was normal.  There was mild hallux valgus of 
the first toe.  The scar and the swollen area at the first 
metatarsophalangeal joint were somewhat sensitive to touch 
and to movement.  The left foot was also noted to have dry 
skin, but with less calluses than on the right foot.  The 
appellant was unable to stand or walk on his toes due to 
discomfort, but walking on his heels "was not a problem."  
Ambulation barefoot caused a limp on the left foot.  However, 
the examiner noted that when the appellant walked from the 
waiting room wearing his shoes, there was minimal limp.   
There was no evidence of high arch, hammertoes, or claw foot 
on the left foot, and no evidence of flatfoot.  The diagnoses 
were the following: (1) status post first metatarsophalangeal 
joint arthroplasty, with implant, with decreased range of 
motion and persistent mild to moderate discomfort, and (2) 
status post excision and bilateral plantar verrucae.   

At the time of the appellant's March 2002 VA examination, x-
rays were taken of the appellant's feet.  The x-rays were 
interpreted as showing the following: (1) a joint replacement 
at the left first metatarsophalangeal joint, with adjacent 
soft tissue swelling, but with no evidence of instability or 
bone destruction, and (2) mild degenerative changes at the 
right first metatarsophalangeal joint which were stable 
compared to the January 2001 study.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 5284 for the 
appellant's service-connected left foot disability, and a 
zero percent disability rating under Diagnostic Code 5284 for 
the appellant's service-connected right foot disability.  
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

The appellant's bilateral foot disabilities may also be rated 
under Diagnostic Code 5280.  Under Diagnostic Code 5280, 
unilateral hallux valgus is assigned a 10 percent rating when 
there has been surgery involving resection of metatarsal 
head, or when the condition is severe, if equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2002).  

To summarize, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his bilateral foot disabilities cause him.  He indicates that 
he has chronic pain in his feet which is aggravated with 
prolonged walking or standing.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In regard to the appellant's service-connected left foot 
disability, as stated above, the appellant is currently 
receiving a 10 percent disability rating for his service-
connected left foot disability, characterized as hallux 
valgus of the left foot, with calluses.  The Board notes that 
under Diagnostic Code 5280, a 10 percent disability 
represents the maximum rating allowed for hallux valgus.  
This being the case, higher schedular ratings are possible 
for the appellant's left foot disability only if application 
of another diagnostic code is warranted.  The Board notes 
that as previously stated, Diagnostic Code 5284 allows for 
rating of other injuries of the foot, and a 20 percent 
evaluation is assigned for moderately severe foot injuries.  

The Board has reviewed the evidence of record in light of the 
rating criteria and finds that the evidence does not support 
a finding that the appellant suffers from moderately severe 
foot symptoms in his left foot.  In this regard, the Board 
recognizes that in the appellant's April 1996 VA examination, 
he was diagnosed with a bunion of the left 
metatarsophalangeal joint, with hallux valgus, and with 
discomfort and tenderness on palpation of the bunion.  The 
appellant was also diagnosed with numerous calluses, and the 
examiner stated that because of the pain on those calluses, 
especially the one on the second metatarsal bone, the 
appellant tended to walk on the lateral side of the foot to 
prevent pressure on it.  Thus, the examiner concluded that 
the appellant had calluses on both feet that were producing 
some discomfort and making him walk more on the lateral side 
of the foot.  

The Board also recognizes that in appellant's March 1999 VA 
examination, he was diagnosed with plantar warts, 
bilaterally, with valgus deformity of 25 degrees noted on the 
left.  In addition, in the appellant's January 2001 VA 
examination, the appellant's gait was one of limping in 
nature, favoring the right leg.  However, the Board notes 
that the appellant's left foot disability was characterized 
as "moderate" hallux valgus, with tenderness over the 
medial bony prominence.  X-rays of the appellant's feet were 
interpreted as showing bilateral hallux valgus, more marked 
on the left.  

The Board further recognizes that in the September 2000 
private medical statement from Dr. J., Dr. J. diagnosed the 
appellant with hallux valgus, bilaterally, with the left 
being more symptomatic and increased deformity compared to 
the right, as well as tylomas and IPK lesions, of which all 
lesions were painful to palpation.  However, the Board notes 
that in the appellant's most recent VA examination, dated in 
March 2002, the appellant was diagnosed with left foot, 
status post first metatarsophalangeal joint arthroplasty, 
with implant, with decreased range of motion and his 
discomfort was characterized as "persistent mild to moderate 
discomfort."  Furthermore, although ambulation barefoot 
caused a limp on the left foot, the examiner noted that when 
the appellant walked from the waiting room wearing his shoes, 
there was "minimal" limp.  

In light of the above, the Board concludes that there is no 
evidence that the appellant's hallux valgus of the left foot, 
with calluses, is more than of a moderate degree.  
Accordingly, the Board finds no basis on which to assign a 
higher evaluation under Diagnostic Code 5284 (foot injury) 
for the appellant's service-connected left foot disability.  
Such a conclusion is consistent with the sort of disability 
contemplated by the criteria for a 10 percent rating for the 
left foot.  In other words, concluding that the appellant's 
left foot disability is tantamount to no more than moderate 
foot disability is consistent with a conclusion that the sort 
of problems he experiences are no more disabling than those 
caused by "severe" hallux valgus.  While the Board 
recognizes that the due to the appellant's left foot 
disability, the appellant walks with a limp on the left, the 
Board also notes that the examiner in the appellant's March 
2002 VA examination described the limp as a "minimal" limp.  
In addition, the examiner described the appellant's 
discomfort from his service-connected left foot disability as 
"mild to moderate" discomfort.  Moreover, the examiner from 
the appellant's January 2001 VA examination characterized the 
appellant's service-connected hallux valgus of the left foot 
as "moderate."  Thus, the Board finds that the above 
evidence suggests that the appellant in fact deserves a 
rating no greater than a claimant might receive for severe 
hallux valgus equivalent to an amputation.  In other words, 
even when his functional loss due to pain is taken into 
account, it is not tantamount to greater than moderate 
injury.  38 U.S.C.A. §§ 4.40, 4.45 (2002).  Consequently, the 
Board concludes that an evaluation in excess of 10 percent 
under Diagnostic Code 5284 for the appellant's service-
connected left foot disability is not warranted.  The 
preponderance of the evidence is against the claim.

In regard to the appellant's service-connected right foot 
disability, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for a right foot disability, characterized as hallux valgus 
of the right foot, with calluses.  The Board notes that, as 
previously stated, in order to be entitled to a higher rating 
(compensable) under Diagnostic Code 5280, the medical 
evidence must show that there has been surgery involving 
resection of metatarsal head, or show that the condition is 
severe, if equivalent to amputation of the great toe.  The 
Board notes that the evidence of record is negative for any 
evidence showing that the appellant has undergone any type of 
surgery with respect to his service-connected right foot 
disability.  In addition, there is no evidence of record 
indicating that the appellant's service-connected hallux 
valgus of the right foot, with calluses, is severe of such a 
degree that it is equivalent to amputation of a great toe.  
In this regard, the Board notes that in the appellant's April 
1996 VA examination, he was diagnosed with calluses, and in 
the appellant's January 2001 VA examination, the pertinent 
diagnosis was right foot mild degenerative joint disease 
hallux vulgaris, bunion, corn, and calluses.  In addition, in 
the September 2000 private medical statement from Dr. J., the 
appellant was diagnosed with hallux valgus, bilaterally, with 
the left being more symptomatic and increased deformity 
compared to the right, as well as tylomas and IPK lesions of 
which all lesions were painful to palpation.  

In light of the above, the Board recognizes that the 
appellant's numerous VA examinations and the September 2000 
private medical statement from Dr. J. show that he continues 
to suffer from hallux valgus of the right foot with calluses 
which are sometimes tender or painful.  However, given that 
the Board has found that the appellant's service-connected 
left foot disability is not tantamount to greater than 
moderate injury, and also given that the appellant's right 
foot disability has been consistently described as less 
symptomatic than his left foot disability, the Board finds 
that there is no evidence of record showing that the 
appellant's hallux valgus of the right foot, with calluses, 
is severe of such a degree that it is equivalent to 
amputation of a great toe (Diagnostic Code 5280), or that it 
amounts to disability that warrants a characterization of 
"moderate," as that term is used in Diagnostic Code 5284.  
The term "moderate" is not specifically defined by the 
regulation.  However, the Board notes that as previously 
stated, a 10 percent rating (which is the rating assignable 
under Diagnostic Code 5284 for "moderate" foot injury) may 
also be assigned in cases where there is hallux valgus that 
has been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Thus, although the appellant's right 
foot disability may be intermittently symptomatic to some 
extent, given that his right foot disability has been 
consistently described as less symptomatic than his left foot 
disability, and that the appellant's left foot disability has 
not been shown to be more than of a moderate degree, the 
Board finds that his hallux valgus of the right foot, with 
calluses, does not rise to such levels.  In addition, the 
Board also finds that even when the appellant's functional 
loss due to pain is taken into account, it is not tantamount 
to moderate injury.  38 U.S.C.A. §§ 4.40, 4.45 (2002).

In light of the above, absent a finding of surgery involving 
resection of the right metatarsal head, or more objectively 
manifested pathology as stipulated by Diagnostic Code 5280, 
or any clinical indication that the service-connected right 
foot disability equates to moderate foot disability under 
Diagnostic Code 5284, the Board finds that the service-
connected hallux valgus of the right foot, with calluses, 
does not warrant an evaluation in excess of zero percent 
under either Diagnostic Code 5280 or Diagnostic Code 5284.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for an increase.  
(When the rating criteria do not provide for a zero percent 
rating, a zero percent rating will be assigned when the 
requirements for a compensable rating are not met. 38 C.F.R. 
§ 4.31 (2002).)

Finally, with respect to both feet, as there is no evidence 
of service-connected flatfeet, weak foot, claw foot, hallux 
rigidus, hammer toe, or malunion or nonunion of the tarsal or 
metatarsal bones, Diagnostic Code 5276, 5277, 5278, 5281, 
5282, and 5283 are not for application.  In addition, the 
Board further notes that although the evidence of record 
shows that the appellant has arthritis in both of his feet, 
the Board observes that the appellant is not service-
connected for arthritis of either foot.   

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
bilateral foot disabilities have resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, a 
VA examination report, dated in October 1994, outpatient 
treatment records from the St. Louis VAMC, from November 1994 
to July 1995, a VA examination report, dated in April 1996, a 
VA examination report, dated in March 1999, a private x-ray 
report from Dr. J., dated in September 2000, a private 
medical statement from Dr. J., dated in September 2000, a VA 
examination report, dated in January 2001, an Operative 
Report from the Forest Park Hospital, dated in September 
2001, and a VA examination report, dated in March 2002.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims.  
Moreover, in a letter from the RO to the appellant, dated in 
April 2003, the appellant was informed of the enactment of 
the VCAA and its content.  The Board also finds that the 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that as previously stated, in 
the March 2003 SSOC, the appellant was provided with notice 
of the change in the rating criteria for evaluating the skin.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
bilateral foot disabilities.  In addition, the Board 
recognizes that in the March 1999 VA examination report, it 
was noted that the appellant had a podiatry appointment at 
the Jefferson Barracks on March 11, 1999.  However, the Board 
notes that a list of the appellant's appointments reflects 
that he did not report to his March 1999 appointment at 
Jefferson Barracks.  Thus, in sum, the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot, with calluses, is denied.  

Entitlement to an increased (compensable) rating for hallux 
valgus of the right foot, with calluses, is denied.  







	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

